STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                                NO.    2021      KW      1412


VERSUS


RODRICK "       DRE"      COLEMAN                                                DECEMBER             30,        2021




In   Re:          Rodrick "           Dre"    Coleman,       applying            for     supervisory             writs,
                   19th    Judicial            District          Court,          Parish         of     East        Baton

                  Rouge,        No.     02- 13- 0950.




BEFORE:           WHIPPLE,        C. J.,       PENZATO AND            HESTER,          JJ.


        WRIT      DENIED        ON     THE    SHOWING       MADE.          Relator           failed     to       include
a copy of the             application           for postconviction relief,                             the       State' s
response,          the     commissioner'          s        report,         the     indictment,               and     the

relevant          documents             and     transcripts               from         the     district            court

record       that        would        assist     with       addressing            his        claims       including
proof that he was convicted by a non - unanimous                                             jury.      Therefore,

this       court    cannot        adequately           review         the      district         court'       s    ruling
at     issue       herein.              Supplementation                   of     this        writ      application


and/ or an application                   for rehearing will not be                            considered.             See
Uniform         Rules     of    Louisiana        Courts          of   Appeal,          Rules        2- 18. 7 &      4-- 9.
In   the     event       relator         elects       to    file      a    new    application            with       this
court,       he may do           so     without       the    necessity            of     obtaining           a    return
date.        The    application               shall    be    filed         on     or    before        February        8,
2022,       and     should        include        the       missing          items       noted        above        and    a

copy of this             ruling.

                                                           VGW
                                                           AHP
                                                           CHH




COURT      OF APPEAL,           FIRST        CIRCUIT

           j.


        DEPUTY       CLERK       OF     COURT
                   FOR    THE    COURT